PER CURIAM.
The alleged bankrupt petitions for the allowance of an appeal of an order denying its motion to dismiss the involuntary petition in bankruptcy. The statute gives the right of appeal from an order of adjudication of bankruptcy (Bankr. Act, § 25, as amended by Act May 27, 1926, c. 406, § 10, 44 Stat. 665 [11 USCA § 48]). Such adjudication has not yet been made in the case at bar, and an appeal therefrom when made will afford petitioner an opportunity to present the question involved in its present application.
Petition denied.